ON REHEARING.
THOMAS, J.
We think the contention to the effect that the discharge of the defendant, because and for the reason that the prosecution was not commenced before the recorder within 60 days next after the commission of the offense, would be a bar to a subsequent prosecution under the state law for the same offense is entirely without merit, since the discharge of defendant ■on such ground certainly does not constitute jeopardy.—Bailey v. State, 107 Ala. 151, 18 South. 234; Waddle v. Ishe, 12 Ala. 308; Savell v. State, 150 Ala. 97, 43 South. 201; Nicholson v. State, 72 Ala. 176; Morrisette v. State, 77 Ala. 71.
However, we are unable to see how, even if it did, it •could affect the consideration of the question before us. We find no reason for altering the views or holding expressed in the opinion.